Citation Nr: 0913015	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-12 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for Hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to July 1971.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Dacatur, 
Georgia.  Jurisdiction over this claim is now with the RO in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During a December 2005 VA examination, the examiner noted 
that at that time, the Veteran was not receiving any 
treatment for his Hepatitis B.  In January 2006, the Veteran 
submitted an Authorization and Consent to Release Information 
to the VA and stated that he had "received no medical 
treatment, in the past, for the Hepatitis B disability."  

However, in a statement associated with his substantive 
appeal, submitted in April 2006, the Veteran stated that he 
was "presently taking Naproxen (Rx #6207582) 500 mg tablet, 
twice a day by my doctor, Dr. Lewis F. Townsend [real doctor] 
for joint pain."  

Given that the Veteran now asserts that he is currently being 
treated for one of the symptoms of his service-connected 
Hepatitis B, the treatment records from Dr. Townsend. should 
be requested and associated with the claims file.

Simply stated, the Board wants all private treatment of this 
disability.  The Veteran himself is asked to submit these 
records to the VA to expedite his claim.  

In an appellate brief from the Veteran's representative from 
March 2009, the Veteran asserted that his condition has 
worsened since he was originally rated and should therefore 
be afforded a new VA examination for his Hepatitis B.  The 
Veteran last underwent an appropriate VA examination in 
December 2005.

The duty to conduct a contemporaneous examination is 
triggered when the evidence indicates there has been a 
material change in disability or that the current rating may 
be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In 
light of the above evidence and assertions, the Board finds 
that a contemporaneous VA examination should be obtained for 
the Veteran's service connected Hepatitis B.

Accordingly, the case is REMANDED for the following action:

1.	Request all treatment records for the 
Veteran's Hepatitis B from Dr. Lewis F. 
Townsend.  If the records do not exist, 
documentation of VA's efforts to obtain 
the records and a negative reply should 
be associated with the claims file.

2.	Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected 
Hepatitis B.  The examiner should 
review the claims folder in conjunction 
with this request, and the examination 
report should indicate that such review 
has occurred.

3.	Then, readjudicate the issue on appeal.  
If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  Allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




